O’SCANNLAIN, Circuit Judge,
concurring and dissenting:
I generally concur in the court’s opinion, but I respectfully dissent from that portion which reverses the district court’s order dismissing Mathis’s claim for lack of subject-matter jurisdiction.
In my view, the dismissal was proper because Mathis has not shown that the NRC “is responsible for the specific conduct of which [he] complains.” Blum v. Yaretsky, 457 U.S. 991, 1004, 102 S.Ct. 2777, 2786, 73 L.Ed.2d 534 (1982) (emphasis in original). Mathis relies upon an NRC policy statement which was published one year after he was denied access to Diablo Canyon. While Mathis has alleged pressures from the NRC prior to publication, such pressures, even if proven, do not rise to the level of governmental “coercion” or “responsibility” which is required under established Supreme Court precedents. See id.; Jackson v. Metropolitan Edison Co., 419 U.S. 345, 95 S.Ct. 449, 42 L.Ed.2d 477 (1974). Because I find no governmental *1436action, I believe the district court was correct in dismissing Mathis’s claim for lack of subject matter jurisdiction.